TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2013



                                      NO. 03-09-00680-CV


  National American Insurance Company; Texas Department of Insurance, Division of
 Workers’ Compensation; Rod Borderlon, in his Official Capacity as Commissioner of the
    Division of Workers’ Compensation; and the Subsequent Injury Fund, Appellant

                                                 v.

    Texas Property and Casualty Insurance Guaranty Association for Paula Insurance
                       Company, an impaired carrier, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, HENSON, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                   JUSTICE HENSON NOT PARTICIPATING




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment: IT

IS THEREFORE considered, adjudged and ordered that the trial court’s judgment is in all

things affirmed. It is FURTHER ordered that the appellants pay all costs relating to this appeal,

both in this Court and the court below; and that this decision be certified below for observance.